Citation Nr: 0417098	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulitis, on 
a direct basis or as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by joint problems, on a direct basis or as due to 
an undiagnosed illness.  

3.  Entitlement to service connection for muscle weakness and 
decreased facial sensation, on a direct basis or as due to an 
undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids.

5.  Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1990 to September 1991, including service in 
Southwest Asia.  An additional period of active service 
totalling in excess of four months is also shown.  These 
claims are before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  The case is now under the jurisdiction of the RO 
in Winston-Salem, North Carolina.  A hearing before a hearing 
officer was held at the RO in March 2000.  In August 2003 the 
veteran appeared at a Travel Board hearing before the 
undersigned.  At the hearing he withdrew an appeal in the 
matter of service connection for an anxiety disorder.

This appeal is REMANDED, in part (issues #2, 3 and 5 on 
preceding page) to the RO via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  Diverticulitis has been clinically diagnosed.  
3.  Diverticulitis was not manifested in service, and there 
is no competent evidence relating such disease to the 
veteran's active service.

4.  An unappealed rating decision in June 1994 denied service 
connection for hemorrhoids based on a finding that the 
evidence did not relate the veteran's hemorrhoids to his 
active service.

5.  Evidence received since the June 1994 rating decision 
does not tend to relate the veteran's hemorrhoids to service, 
does not bear directly and substantially upon the matter of 
service connection for hemorrhoids, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

1.  Service connection for diverticulitis, to include as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2003).

2.  Evidence received since the June 1994 rating decision 
denying service connection for hemorrhoids is not new and 
material, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective 
for claims to reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, the new definition applies only to claims 
to reopen filed on or after August 29, 2001, and does not 
apply here.]  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  Well-groundedness is not 
an issue as these matters were addressed on the merits.  The 
veteran was notified why his claims were denied in the May 
1997 RO rating decision, as well as in a September 1999 
statement of the case (SOC).  An April 2001 letter (after the 
rating appealed), informed the veteran of the VCAA and of his 
and VA's respective responsibilities in claims development.  

While the April 2001 letter advised the veteran to respond in 
60 days, several years have passed since, and everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5102), the Board may 
proceed with consideration of the appeal.  In one form or 
another the veteran has now received all required notice, and 
has had more than ample time to respond.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
was obviously not possible, as the decision preceded 
enactment of the VCAA.  Regarding notice content, the veteran 
was not specifically advised to submit everything in his 
possession pertaining to his claims.  VAOPGCPREC 1-2004 (Feb. 
24, 2004) held that the language by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) suggesting that was 
necessary was obiter dictum, and not binding on VA.  
Regardless, the April 2001 letter advised the veteran what 
type of evidence, to include private medical records, was 
needed to establish his claims (and by inference what he 
needed to submit, essentially constituting the type of notice 
suggested by the Court, albeit not verbatim).  Furthermore, 
at the Travel Board hearing the veteran was specifically 
advised by the undersigned what type of evidence was 
necessary to prevail on his claims.  Regarding his claim for 
service connection for muscle weakness and decreased facial 
sensation, he informed the undersigned in August 2003 that he 
had been told by a specifically identified physician that he 
had Bell's palsy.  He was advised that the case would be held 
in abeyance 60 days so that he could obtain a statement or 
some medical evidence from this physician.  Nearly 9 months 
have passed, and there has been no response.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records.  VA examinations have been conducted.  The veteran 
has not identified any records outstanding pertinent to the 
matters being addressed.  He is not prejudiced by the Board 
proceeding with the decision below.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

Service medical records reveal no findings, diagnosis, or 
treatment pertaining to diverticulitis or hemorrhoids.  A 
Desert Shield/Storm Outprocessing Checklist notes that the 
veteran reported a resolved episode of diarrhea and/or 
vomiting.  

An April 1993 private examination report includes a diagnosis 
of diarrhea of unknown etiology.

On January 1994 VA examination the veteran complained of 
stomach problems and passing blood anally at times.  The 
diagnoses included chronic constipation with indigestion 
without abnormal upper gastrointestinal series and internal 
hemorrhoids with intermittent bleeding.  

In June 1994 the RO denied service connection for internal 
hemorrhoids.  The RO determined that a hemorrhoid disorder 
was not shown during the veteran's service, and was not shown 
following his service separation until 1994.  Service 
connection was denied essentially based on a finding that the 
evidence did not relate the veteran's hemorrhoids to service.  
The veteran was notified of this decision in July 1994.  He 
did not appeal it, and it became final.  

Evidence received after the June 1994 RO rating decision 
includes the report of Persian Gulf history and physical 
examination, dated in April 1994.  He complained of 
indigestion one or two times a month.  Hemorrhoids were not 
diagnosed.  The diagnosis was rule out gastrointestinal 
ulcers.  

An April 1994 VA operative report shows that on total 
colonoscopy the diagnosis was internal hemorrhoids.  

An August 1996 VA operative report shows that the veteran was 
afforded another colonoscopy.  Post-operative diagnoses 
included hemorrhoids, diverticulosis and sigmoid colon.  

On January 1997 VA intestine examination diverticulosis of 
the sigmoid colon and hemorrhoidal tags were diagnosed.  

An August 1997 VA discharge summary reveals that the veteran 
underwent internal and external hemorrhoidectomy that month.  

At a March 2000 hearing the veteran testified that he first 
had a problem with hemorrhoids in late 1991, but that rather 
than seeking medical attention he self-treated with 
Preparation H (r).  He first sought treatment in 1996.  
Regarding his claim for diverticulitis he testified that he 
wanted the claim to be considered on a direct service 
connection basis, rather than as due to an undiagnosed 
illness.  He mentioned that he was first treated for this in 
1994 or 1995.  He added that he took several over-the-counter 
medications for this disorder.  

An August 2002 VA progress note contains a diagnosis of 
diverticulosis.

An April 2003 VA operative report shows that following 
colonoscopy the diagnosis was mild mixed hemorrhoids.  

At an August 2003 hearing before the undersigned the veteran 
testified that he currently did not have external protruding 
hemorrhoids.  He added that while he had not been treated for 
hemorrhoids since May 2001, he felt like he presently had 
hemorrhoids.  He self medicated the condition with over-the-
counter products.  He also testified that no physician had 
ever told him that his hemorrhoids were related to service.  
Regarding diverticulitis, his representative requested that 
VA obtain additional records (of treatment afforded the 
veteran at the VA Medical Center (VAMC) in Fayetteville, 
North Carolina in 2002 and 2003).  The veteran indicated that 
he was first advised he had diverticulitis in 1996; no 
physician had ever related it to service.  He also testified 
that he was not aware of any medical records relating the 
diverticulitis to his service.  

Laws and Regulations

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply, as the 
instant petition to reopen was filed in October 1996.]

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Diverticulitis

Military records reflect that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 require 
disability manifested by one or more signs or symptoms of an 
undiagnosed illness.  Here, the veteran has had 
gastrointestinal complaints such as diarrhea and 
constipation.  However, the complaints have been attributed 
to the known clinical diagnosis of diverticulitis.  
Accordingly, this claim for service connection falls outside 
the purview of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

There are three threshold requirements that must be satisfied 
to establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met.  As noted, 
diverticulitis is diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records include a notation of resolved diarrhea, but contain 
no mention of diverticulitis.  The earliest competent 
(medical) evidence of clinical pathology attributed to 
diverticulitis is in 1996.  There is no postservice 
continuity of complaints or symptoms pertaining to 
diverticulitis prior to 1996.  The Board notes that such a 
lapse of time between service separation (1991) and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The record 
is devoid of any medical opinion which relates the 
diverticulitis to service or to any event therein.  It is 
also noteworthy that in August 2003 the veteran testified 
that no physician has ever opined that the diverticulitis is 
related to service. (For that reason VA medical records 
identified by the veteran's representative do not need to be 
obtained.  It is not in dispute that the veteran has, and is 
being treated for, diverticulitis.)  The veteran argues that 
his diverticulitis is related to service.  As a layperson, he 
is not competent to relate the disease to service by his own 
opinion.  See Espiritu, supra.  The preponderance of the 
evidence is against his claim.  Hence, it must be denied.

Hemorrhoids

Service connection for hemorrhoids was previously denied on 
the basis that the evidence did not show that the veteran's 
hemorrhoids were related to service.  That decision is final.  
38 U.S.C.A. § 7105.  For evidence to be new and material in 
this matter, it would have to pertain to the matter of a 
nexus between the veteran's hemorrhoids and his active 
service.  No evidence received since the June 1994 rating 
decision does so.  The additional evidence received 
essentially confirms that the veteran has hemorrhoids, and 
describes the severity of, and treatment for, such 
disability.  These are matters not at issue.  As was noted, 
the veteran was advised at the hearing before the undersigned 
what type of evidence would be new and material and was given 
the opportunity to submit such evidence.  He has not done so, 
nor has he identified any outstanding evidence VA would be 
obliged to obtain or assist him to obtain.  Of note, in 
August 2003 he testified that no physician had ever told him 
that his hemorrhoids were related to service.  

The additional evidence received does not bear directly on 
the matter at hand, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and is not material.  Hence, the petition to reopen the claim 
must be denied.




ORDER


Service connection for diverticulosis, including as due to 
undiagnosed illness, is denied.

The appeal to reopen a claim of entitlement to service 
connection for hemorrhoids is denied.


REMAND

Concerning the veteran's claim for service connection for a 
disorder manifested by joint problems, while such disability 
was not reported on VA fee-basis examination in August 2001, 
at the August 2003 hearing he testified that in June 2002 a 
VA physician at the Durham, North Carolina VAMC told him that 
his symptoms were similar to arthritis and diagnosed 
hypertendinitis of the arms, shoulders, ankles and knees.  He 
added that after June 2002 he was seen for joint problems at 
the VA medical facility in Wilmington, North Carolina.  
Medical records of such treatment are not of record, and 
further development to obtain such records is clearly 
indicated.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran.

As to the claim for service connection for a disorder 
manifested by muscle weakness and decreased facial sensation, 
including as due to undiagnosed illness, the veteran 
testified in August 2003 that in 1996 or 1997 he was seen at 
a VA clinic co-located with the RO, and was informed that he 
had Bell's palsy.  Records from that clinic are not in the 
claims file, and should be obtained.  It is noteworthy that 
on VA examination in August 2001 no left facial weakness was 
observed.  

Regarding the matter of the rating for headaches, the veteran 
testified in August 2003 that he had recently been treated 
for headaches at the VA outpatient clinic in Wilmington, 
North Carolina.  He added that he was seen at that facility 
on four occasions since May 2001 and that in February 2003 
his medications were changed.  Records of such treatment are 
not in the claims file.  He also mentioned that over the past 
two years his headaches had become worse.  

The veteran's headaches have been rated by the RO as 10 
percent disabling, by analogy under Code 8100.  In pertinent 
part, under Code 8100, [migraine] headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  
38 C.F.R. § 4.124a.

Under Fenderson v. West, 12 Vet. App. 119 (1999), "staged 
ratings" for separate periods of time may be assigned based 
on the facts found, when the rating at issue is the initial 
rating assigned with the grant of service connection.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record the 
veteran's treatment records from the VAMC in 
Durham, North Carolina for the period from 
June 2002 to the present and from the VA 
medical facility in Wilmington, North 
Carolina from May 2001 to the present.  The 
RO should also arrange for an exhaustive 
search for any treatment records pertaining 
to the veteran from the VA clinic which had 
been co-located with the Winston-Salem RO.  
All attempts to obtain such records should 
be documented in the claims folder.

2.  The RO should then arrange for the 
veteran's claims folder to be reviewed by an 
appropriate specialist(s) to obtain medical 
advisory opinions as to whether it is at 
least as likely as not that the veteran has 
a disability manifested by joint problems 
and muscle weakness or decreased facial 
sensation that is either due to undiagnosed 
illness or is related to the veteran's 
military service.  The reviewing 
physician(s) should specifically identify 
any symptoms that are not attributable to a 
known clinical diagnosis.  The physicians 
should explain the rationale for any opinion 
given.

3.  The veteran should also be scheduled 
for a neurological examination to 
ascertain the frequency, duration, nature 
and severity of his headaches.  The 
claims folder should be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies must be completed.  The examiner 
must opine regarding whether the 
headaches are complete, prostrating and 
prolonged, how frequently they occur, and 
whether the headaches are productive of 
severe economic inadaptability.  The 
examiner must explain the rationale for 
all opinions given.    

4.  The RO should then re-adjudicate the 
remaining claims.  If any continues 
denied, the RO should issue an 
appropriate supplemental SOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



